IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sultan Saadiq Cahoon,                            :
                  Appellant                      :
                                                 :
                 v.                              : No. 281 C.D. 2015
                                                 : Submitted: January 22, 2016
Redevelopment Authority                          :
of the City of Philadelphia                      :


BEFORE:          HONORABLE MARY HANNAH LEAVITT, President Judge
                 HONORABLE ANNE E. COVEY, Judge
                 HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                             FILED: April 12, 2016

                 Sultan Saadiq Cahoon, pro se, appeals an order of the Court of
Common Pleas of Philadelphia County (trial court) that dismissed his petition for
distribution of just compensation for the taking of his real property by the
Redevelopment Authority of the City of Philadelphia (Redevelopment Authority). 1
The trial court dismissed Cahoon’s petition for the stated reason that it was barred
by the law of the case doctrine. Agreeing with Cahoon that the trial court erred,
we reverse and remand.
                 On May 20, 2000, the Redevelopment Authority filed a declaration of
taking of approximately 140 properties located in a blighted area in the City of
Philadelphia. This case concerns three of those properties: 1226 Catherine Street,
1118 Webster Street and 725 South 13th Street. Wilford Sinclair Cahoon, Jr.

1
    Cahoon proceeds in forma pauperis and, thus, did not file a reproduced record.
owned the Catherine and Webster Street properties.                       The Redevelopment
Authority’s records showed that the owner of the 725 South 13th Street property
was “Roth [sic] Chapman, TR for Sultah [sic] Saasiz [sic] Cahoon.” Certified
Record (C.R.) No. 3, Exhibit B.               The Redevelopment Authority’s offers of
compensation were not accepted, and there is no record that the owners of the three
properties filed objections to the declaration of taking.                The Redevelopment
Authority valued the Catherine Street property at $13,500; the Webster Street
property at $15,000; and the 13th Street property at $8,500. The Redevelopment
Authority placed funds equal to those valuations into an escrow account. In 2002,
the Redevelopment Authority disbursed some of those funds to the City for pre-
condemnation taxes owed on the three properties. This left $27,824.03 in the
escrow account on the three properties.
                 On May 27, 2014, Cahoon, pro se, filed a petition to intervene and a
petition to appoint a board of viewers.2 However, shortly after the Redevelopment
Authority filed an answer to his petitions, Cahoon withdrew them.
                 On August 6, 2014, Cahoon, pro se, filed a new petition requesting
that a board of viewers be appointed to determine the compensation due to him for
the condemnation of the three properties. The new petition alleged that Cahoon
turned 18 years old in 2012 and first learned of the condemnation in 2013. He
claimed compensation for the Catherine Street and Webster Street properties as the
beneficiary of the estate of Wilford Sinclair Cahoon, Jr., his father. He also
asserted that the 13th Street property had been held for him in trust by Ruth
Chapman, his paternal grandmother.


2
    The trial court granted Cahoon permission to proceed in forma pauperis.


                                                 2
               The petition alleged that Cahoon’s father died in 1996.                       Ruth
Chapman was granted letters of administration and was named executor of the
estate, which included the 13th Street property. Chapman held that property in trust
for Cahoon.3 Acknowledging that the six-year statute of limitations for requesting
the appointment of a board of viewers had run, Cahoon’s petition asserted that the
statute was tolled because he was a minor when the Redevelopment Authority did
the taking.4    Cahoon claimed that the values given the properties were offensively


3
  Cahoon was granted letters of administration for Wilford Sinclair Cahoon, Jr.’s estate on July 7,
2014. Second Petition, C.R. No. 266, Exhibit A.
4
  Section 5527 of the Judicial Code establishes:
        (a) Eminent domain.--
               (1) (i) If a condemnor has filed a declaration of taking, a petition
               for the appointment of viewers for the assessment of damages
               under 26 Pa. C.S. (relating to eminent domain) must be filed within
               six years from the date on which the condemnor first made
               payment in accordance with 26 Pa. C.S. §307(a) or (b) (relating to
               possession, right of entry and payment of compensation).
                   (ii) If payment is not required to be made under 26 Pa. C.S.
               §307(a) to obtain possession, a petition for the appointment of
               viewers must be filed within six years of the filing of the
               declaration of taking.
               (2) If the condemnor has not filed a declaration of taking, a petition
               for the appointment of viewers for the assessment of damages
               under 26 Pa. C.S. must be filed within six years from the date on
               which the asserted taking, injury or destruction of the property
               occurred or could reasonably have been discovered by the
               condemnee.
       (b) Other civil action or proceeding.--Any civil action or proceeding which is
       neither subject to another limitation specified in this subchapter nor excluded
       from the application of a period of limitation by section 5531 (relating to no
       limitation) must be commenced within six years.
42 Pa. C.S. §5527. Also relevant is Section 5533(b) of the Judicial Code, which states, in
relevant part, as follows:
       Infancy.--
(Footnote continued on the next page . . . )
                                                3
low, that the true market value of the three properties was $233,000 and that
Cahoon was entitled to delay damages in the amount of $2,899,000.
               The Redevelopment Authority responded that it complied with the
notice requirements of the Eminent Domain Code when it filed its declaration of
taking in 2000 and that the statute of limitations had run. The Redevelopment
Authority also argued that Cahoon’s infancy claim was unfounded because Ruth
Chapman and Wilford Cahoon were the record owners. Further, the statute of
limitations is tolled only where the minor seeks to commence a civil common law
action; it does not toll the statute of limitations set forth in the Eminent Domain
Code. Further, the petition did not plead facts to show that Cahoon inherited two
of the properties. Finally, the Redevelopment Authority argued that in the event
Cahoon was entitled to any compensation, it was limited to the approximately
$27,800 remaining in escrow.
               On September 26, 2014, the trial court, Judge Ellen Ceisler presiding,
issued the following order:

               [U]pon consideration of [Cahoon’s] Motion to Appoint a Board
               of Viewers filed on August 6, 2014, … and the responses
               thereto, it is hereby ORDERED and DECREED as follows:




(continued . . . )
       (1) (i) If an individual entitled to bring a civil action is an unemancipated minor at
       the time the cause of action accrues, the period of minority shall not be deemed a
       portion of the time period within which the action must be commenced. Such
       person shall have the same time for commencing an action after attaining majority
       as is allowed to others by the provisions of this subchapter.
           (ii) As used in this paragraph, the term “minor” shall mean any individual who
       has not yet attained 18 years of age.
42 Pa. C.S. §5533(b).


                                                 4
                      [Cahoon’s] Motion as it relates to 725 South 13th
                       Street … is DISMISSED because [Cahoon] does
                       not have standing to bring this Motion on behalf of
                       Ruth Chapman; and
                      [Cahoon’s] Motion as it relates to the remaining
                       properties is DISMISSED as untimely filed.

C.R. No. 273 (emphasis omitted). Cahoon did not appeal this order.
                 On November 26, 2014, Cahoon, now represented by counsel, filed a
third petition. The petition requested “just compensation” for the taking of real
property by eminent domain, i.e., the $27,800 remaining in the escrow fund. The
petition asserted that the five-year statute of limitations set forth in Section 522 of
the Eminent Domain Code, 26 Pa. C.S. §522,5 for a claim for distribution had been
tolled because Cahoon did not reach the age of majority until 2012.


5
    Section 522 states as follows:
          (a) Payment into court.--
                 (1) Upon refusal to accept payment of the damages or of the
                 estimated just compensation under section 307 (relating to
                 possession, right of entry and payment of compensation) or if the
                 party entitled thereto cannot be found or if for any other reason the
                 amount cannot be paid to the party entitled thereto, the court upon
                 petition of the condemnor, which shall include a schedule of
                 proposed distribution, may direct payment and costs into court or
                 as the court may direct in full satisfaction.
                 (2) The condemnor shall give 20 days’ notice of the presentation of
                 the petition, including a copy of the schedule of the proposed
                 distribution, to all parties in interest known to the condemnor in
                 any manner as the court may direct by general rule or special
                 order.
                 (3) If the court is satisfied in a particular case that the condemnor
                 failed to use reasonable diligence in giving notice, the court may,
                 upon petition of any party in interest adversely affected by the
                 failure to give notice, order that compensation for delay in
                 payment be awarded to the party for the period after deposit in
(Footnote continued on the next page . . . )
                                                   5
              The Redevelopment Authority responded that Cahoon’s most recent
petition was barred by the law of the case doctrine. Thereafter, Cahoon requested,
as alternative relief, that the escrow fund be remitted to the Commonwealth,
pursuant to 26 Pa. C.S. §522(b). This would enable Cahoon to make a claim under
Pennsylvania’s Disposition of Abandoned and Unclaimed Property Act
(Unclaimed Property Act), Act of April 9, 1929, P.L. 343, added by Section 5 of
the Act of December 9, 1982, P.L. 1057, No 248, as amended, 72 P.S. §§1301.1–
1301.29.
              On January 16, 2015, the trial court, Judge Linda Carpenter presiding,
dismissed Cahoon’s third petition. Cahoon appealed, pro se, to this Court.6 On
appeal,7 Cahoon contends: (1) that the evidence demonstrated an exception to the
doctrine of coordinate jurisdiction; (2) the balance remaining in escrow should
have been forwarded to the Commonwealth after five years; (3) that the statute of
limitations was tolled; (4) that an undue and unjust burden has been imposed upon
him; and (5) that in not transferring the escrow funds to the Commonwealth, the


(continued . . . )
               court by the condemnor under this section until the time the party
               in interest has received a distribution of funds under this section.
       (b) Distribution.--The court upon petition of any party in interest shall distribute
       the funds paid under subsection (a) or any funds deposited in court under section
       307 to the persons entitled thereto in accordance with the procedure in section 521
       (relating to liens and distribution of damages), but, if no petition is presented
       within a period of five years of the date of payment into court, the court shall
       order the fund or any balance remaining to be paid to the Commonwealth without
       escheat. No fee shall be charged against these funds.
26 Pa. C.S. §522 (emphasis added).
6
  Cahoon’s counsel withdrew his appearance.
7
  Our standard of review of a condemnation case is whether the trial court abused its discretion
or committed an error of law. In re Condemnation of Real Estate by Borough of Ashland, 851
A.2d 992, 995 n.4 (Pa. Cmwlth. 2004).


                                               6
Redevelopment Authority violated due process, abused its discretion or erred as a
matter of law. 8
               On September 17, 2015, Judge Carpenter issued a Rule 1925(a)
opinion. She explained that she dismissed Cahoon’s third petition

               because of coordinate jurisdiction and law of the case
               principles. A coordinate judge had made a previous finding of
               a lack of standing in the exact properties at issue and had also
               determined that the matter was time barred. [Cahoon] failed to
               appeal these previous Orders and it would be improper for this
               Court to re-weigh issues of standing or statute of limitations.

PA. R.A.P. 1925(a) op. at 2.
               The coordinate jurisdiction rule is encompassed within the doctrine of
the “law of the case.” Zane v. Friends Hospital, 836 A.2d 25, 29 (Pa. 2003). The
principles of the law of the case doctrine have been explained as follows:

               (1) upon remand for further proceedings, a trial court may not
               alter the resolution of a legal question previously decided by the
               appellate court in the matter; (2) upon a second appeal, an
               appellate court may not alter the resolution of a legal question
               previously decided by the same appellate court; and (3) upon
               transfer of a matter between trial judges of coordinate
               jurisdiction, the transferee trial court may not alter the
               resolution of a legal question previously decided by the
               transferor trial court.

8
  In his appeal to this Court, Cahoon also attempted to appeal a trial court order of January 28,
2015, approving a stipulation between the Redevelopment Authority and a third party
condemnee regarding a property not at issue in his case. The Redevelopment Authority moved
to quash the appeal. On June 8, 2015, this Court quashed Cahoon’s appeal in part. Specifically,
the Court quashed Cahoon’s attempt to appeal a trial court order involving property not at issue
in this case, but denied the Redevelopment Authority’s motion to quash the appeal of the trial
court’s order of January 16, 2015, dismissing Cahoon’s third petition. Because the trial court’s
Pennsylvania Rule of Appellate Procedure 1925(a) opinion only set forth the reasons for the
issuance of the January 28th order, we remanded to the trial court to set forth its rationale for the
January 16th order.


                                                 7
Id. at 29 n.6 (quoting Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995)).
The coordinate jurisdiction rule “provides that judges of coordinate jurisdiction
should not overrule each other’s decisions.” Hunter v. City of Philadelphia, 80
A.3d 533, 536 (Pa. Cmwlth. 2013). However, the rule is not absolute. Id.
             Departure from the rule is permitted in “exceptional circumstances”
such as when there has been a change in the law or in the facts. Id. Significantly,
“the coordinate jurisdiction rule does not apply where the motions are of a different
type.” Id. “Where the motions differ in kind … a judge ruling on a later motion is
not precluded from granting relief although another judge has denied an earlier
motion.” Garzella v. Borough of Dunmore, 62 A.3d 486, 497 (Pa. Cmwlth. 2013)
(quoting Riccio v. American Republic Insurance Co., 705 A.2d 422, 425 (Pa.
1997)).
             Cahoon argues, first, that the coordinate jurisdiction rule is inapposite
because his second and third petitions were not identical. The second petition
sought the appointment of a board of viewers to establish just compensation for the
taking of the properties, and the third petition seeks distribution of the
compensation that the Redevelopment Authority had placed into escrow.
             The      Redevelopment   Authority responds      that   the coordinate
jurisdiction rule applied because Cahoon sought the same relief, raised identical
facts and made the same legal arguments in all three petitions. It asserts that
Cahoon simply re-filed his claims in the hopes that a different judge would reach a
different decision.
             We begin with a comparison of the second and third petitions. The
second petition, 50 pages in length, requests the appointment of a “board of
viewers to ascertain just compensation due to [Cahoon] for the condemnation and


                                          8
taking of the [three] properties.” Second Petition at 1, C.R. No. 266 (emphasis
omitted). The second petition alleges that the declaration of taking had not been
served on Cahoon or Chapman; that no written offer of just compensation had been
made; and sought $233,000 for the actual value of the properties as well as
$2,899,000 in delay damages. Finally, the second petition is based upon Section
502 of the Eminent Domain Code, which provides that a “condemnor, condemnee
or displaced person may file a petition requesting the appointment of viewers.” 26
Pa. C.S. §502(a).9
              The third petition is four pages in length and requests a “distribution
of just compensation for the taking of real property by eminent domain.” Third
Petition at 1, C.R. No. 274 (emphasis omitted).               The third petition seeks the
$27,800 remaining in the escrow account and is based upon Section 522 of the
Eminent Domain Code, which authorizes a court to distribute funds in escrow to
“any party in interest.” 26 Pa. C.S. §522(b). Section 522 further states that “if no
petition is presented within a period of five years of the date of payment into court,
the court shall order the fund or any balance remaining to be paid to the
Commonwealth without escheat.” Id.
              The second and third petitions seek different relief and were based
upon different statutory provisions. “[T]he coordinate jurisdiction rule does not
apply where the motions are of a different type.”                 Hunter, 80 A.3d at 536.



9
  Section 5527 of the Judicial Code permits a “petition for the appointment of viewers … within
six years from the date on which the condemnor first made payment in accordance with 26 Pa.
C.S. §307(a) or (b) (relating to possession, right of entry and payment of compensation).” 42 Pa.
C.S. §5527(a)(1)(i).



                                               9
Accordingly, the trial court erred in dismissing the third petition based on
coordinate jurisdiction principles.
             In his brief, Cahoon argues that if the statute had indeed run, then the
trial court was obligated to remit the balance in the escrow fund to the
Commonwealth without escheat. This would have permitted him to make a claim
under the Unclaimed Property Act. In support, Cahoon cites to In re Condemnation
by Township of Manheim, 868 A.2d 38 (Pa. Cmwlth. 2005).
             In that case, the condemnees did not file objections to the township’s
declaration of taking, but rejected its offer of just compensation. On August 13,
1998, the township deposited the estimated just compensation with the trial court.
On November 19, 2003, the condemnees petitioned for payment of the estimated
just compensation deposited with the trial court. The condemnees argued that the
six-year statute of limitations in Section 5527 of the Judicial Code was applicable.
However, the trial court agreed with the township that because more than five
years had elapsed, the balance in the escrow fund had to be paid to the
Commonwealth. This Court affirmed, holding that Section 522 “mandated” that
the trial court remit any undistributed just compensation funds to the
Commonwealth after five years. Township of Manheim, 868 A.2d at 41 (emphasis
omitted).
             We agree with Cahoon that Township of Manheim is dispositive.
Should a finding be made that the statute of limitations has run, then the trial court
must transfer the funds in escrow to the Commonwealth without escheat.
             For these reasons, we reverse the trial court’s order dismissing
Cahoon’s third petition and remand the matter for consideration on the merits.
Should the trial court determine that the statute of limitations has run, it must


                                         10
distribute the funds to the Commonwealth without escheat, as set forth in Section
522(b) of the Eminent Domain Code, 26 Pa. C.S. §522(b).10

                                          _____________________________________
                                          MARY HANNAH LEAVITT, President Judge




10
     Because we remand this case, we do not address the other issues raised by Cahoon.


                                                11
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sultan Saadiq Cahoon,                     :
                  Appellant               :
                                          :
             v.                           : No. 281 C.D. 2015
                                          :
Redevelopment Authority                   :
of the City of Philadelphia               :


                                    ORDER


             AND NOW, this 12th day of April, 2016, the order of the Court of
Common Pleas of Philadelphia County, dated January 16, 2015, is REVERSED
and the case is REMANDED in accordance with the attached opinion.
             Jurisdiction relinquished.

                                   ______________________________________
                                   MARY HANNAH LEAVITT, President Judge